           Case 8:17-cv-02942-PWG Document 95 Filed 07/16/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND

        CHAMBERS OF                                                        6500 CHERRYWOOD LANE
       PAUL W. GRIMM                                                     GREENBELT, MARYLAND 20770
UNITED STATES DISTRICT JUDGE                                                      (301) 344-0670
                                                                                (301) 344-3910 FAX



                                           July 16, 2020

RE: Casa de Maryland et al. v. DHS et al., 17-cv-2942-PWG

                                       LETTER ORDER

Dear Parties,

       Please be advised the Court has rescheduled the telephone status conference call to July
24, 2020 at 2:30 pm. Parties are directed to dial in on the designated date and time. The dial in
information is as follows:

        Dial-In Number: (877) 848-7030
        Access Code: 9549728
        Participant Password: 072420

        Although informal, this is an Order of the Court and shall be docketed as such.

                                                            Sincerely,

                                                                    /S/
                                                            Paul W. Grimm
                                                            United States District Judge
